Title: From John Adams to George Mason, Jr., 4 July 1789
From: Adams, John
To: Mason, George, Jr.



Dear Sir
Richmond hill July 4 1789.

With great pleasure, I received your kind letter of the twenty-fifth of last month. Give me leave to congratulate you on your marriage, the increase of your family, and your happy settlement on your plantation. I have known by repeated experience enough of the pleasure of returning from the life of a traveller in Europe, to the pleasure of domestic life, in a calm retreat in the country, to be very sensible of your situation’s being enviable. I thank you Sir, for the friendly and respectful confidence in me, with which you have communicated your desires in favour of Mr Joseph Fenwick to be Consul at Bourdeaux. Your recommendation has weight with me: but you know very well that the duty of looking out for the fittest men for all employments, is by the constitution imposed on the President, who I am well persuaded will discharge it with all that fidelity which is due to his Country, and all the impartiality which becomes a father of his people. As Mr Jefferson is expected from France, perhaps no appointment will be made in that country untill his arrival. Mr Fenwick is probably known to the President: if not, it will be very natural that information and Judgment will be asked of the Gent: from Virginia and Maryland, whose knowledge of the person is personal, and should therefore be taken in preference to mine, which can only be at second hand. The candidates for such appointments will in most instances be numerous, and their services, merits and qualifications various. The great Magistrate, whose right it is will I doubt not, determine among them all in a manner that will give satisfaction to the publick.
Your congratulations on my late appointments are very obliging. The Duties of my office require a constant and laborous attention: but there is so much information, candor and dignity in the characters with whom I am associated, that application to business in concert with them is pleasure.
I am &c
John Adams